Citation Nr: 0722367	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  97-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The record reflects that the appellant was a member of the 
Army National Guard and the Reserves.  The record further 
indicates service with the Florida Army National Guard from 
July 1978 to November 1979 and from September 1985 to May 
1990 and with the Alabama Army National Guard from November 
1979 to April 1980.  The only verified periods of active duty 
for training (ACDUTRA) are from October 1978 to March 1979, 
July 28 to August 11, 1979, February 7 to February 9, 1981, 
April 4 to April 19, 1981, and April 16 to April 30, 1988.  
The evidence also reveals that the appellant participated in 
a weekend drill covering August 2, 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida. 

The appellant had also perfected an appeal with respect to a 
claim of entitlement to service connection for a bilateral 
wrist condition.  However, that claim was denied by the Board 
in January 2005.  That determination is final.  See 
38 U.S.C.A. § 7104.  Consequently, the wrist claim is no 
longer in appellate status.

In April 2007, the appellant submitted additional evidence in 
the form of a personal statement and a doctor's letter.  This 
evidence was not accompanied by a waiver of consideration by 
the Agency of Original Jurisdiction (AOJ).  However, because 
the submission merely noted the presence of a current right 
knee disability, a fact already established at the time of 
the last AOJ adjudication, it is determined that the Board 
may proceed with appellate review at this time without 
prejudicing the appellant.  

This matter was previously before the Board in August 1999, 
October 2000, January 2005 and August 2006.  On those 
occasions, remands were ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant 
sustained an injury to her right knee during a period of 
inactive duty training in August 1989 and that such injury 
was deemed to have been incurred in the line of duty.

2.  The competent evidence does not demonstrate that the 
right knee condition treated during a period of training 
constituted a chronic disability.  

3.  The evidence of record fails to demonstrate that a 
current right knee disability is causally related to the 
injury sustained during training.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2005 and August 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Such notice also informed the 
appellant of the law pertaining to disability ratings and 
effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, it is noted that 
exhaustive efforts have been undertaken to obtain the 
appellant's service medical records.  Indeed, in April 2000, 
the National Personnel Record Center (NPRC) responded to an 
RO request for all available service medical records.  NPRC 
noted that all records located on file had been mailed and 
that additional records may be on file at the Adjutant 
General's Office in the State in which the appellant served.  
As instructed in an October 2000 Board remand, the RO 
contacted the Adjutant General's Office in Alabama and 
Florida.  Both offices provided documentation in response to 
VA's queries.  It does not appear that there are further 
available service records to obtain.   

Further regarding the duty to assist, the claims file 
contains reports of VA and private post service treatment and 
examination.  Additionally, the appellant's statements, to 
include testimony provided before the undersigned in May 
1999, are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The appellant is claiming entitlement to service connection 
for a right knee disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  
 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, service connection is only warranted for disabilities 
shown to have been incurred or aggravated during active 
military service.  The term "active military service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty. 38 C.F.R. § 3.6.

In the present case, the appellant contends that she 
initially injured her right knee during basic training in 
October 1978, and that she received treatment at the 
Eisenhower Hospital at Fort Gordon, Georgia.  She further 
contends that she reinjured her right knee and at Fort 
Leonard Wood in April 1980, during a period of active duty 
for training (ACDUTRA) with the Reserves.  

The Board has reviewed the service medical records associated 
with the claims folder.  Such documents fail to indicate any 
complaints or treatment referable to the right knee proximate 
to 1978 or 1980.  The service medical records do reveal 
treatment for a bruised and swollen right knee in August 
1989.  A DD Form 689 reveals that the right knee was injured 
on that occasion in the line of duty.  

Although August 2, 1989, is not among the dates verified as 
ACDUTRA, the Board resolves doubt in the appellant's favor 
and finds that the evidence does demonstrate that the veteran 
was performing a weekend drill (INACDUTRA) with the Reserves 
at that time.  

The evidence of record here demonstrates right knee 
arthritis.  In this vein, it is noted that, under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, presumptive provisions do not apply to periods of 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, this 
is not in dispute.  Indeed, the appellant underwent a right 
knee total arthroplasty in January 2005.  She also had total 
knee arthroplasty in March 2007.  Therefore, the first 
element of a service connection claim is satisfied here.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

The Board will now address the second element of a service 
connection claim, that of in-service incurrence.  As already 
discussed, an INACDUTRA record dated August 2, 1989, reflects 
treatment for a bruised right knee.  A Light Duty Form dated 
the following day contained a diagnosis of right lateral 
collateral ligament strain.  

While in-service treatment is clearly demonstrated here, the 
evidence fails to show that the knee complaints treated in 
August 1989 represented a chronic disability.  Indeed, a 
September 1990 x-ray of the right knee was essentially 
normal, showing only minimal degenerative changes consistent 
with the appellant's age.  Based on these normal radiographic 
findings, the overall evidence supports the conclusion that 
the right knee injury sustained in August 1989 did not result 
in any chronic residuals.  

In finding that the 1989 right knee injury treated during a 
period of INACDUTRA was not chronic in nature, the Board 
acknowledges subsequent post-service right knee treatment 
beginning in 1990.  In fact, the appellant was hospitalized 
at a VA facility in September 1990.  However, the VA 
admission report revealed a diagnosis of polyarthritis.  
Indeed, the complaints raised at that time were not specific 
to the right knee but also included her neck, right elbow and 
left wrist.  Furthermore, private medical records dated in 
1992 and 1993, while showing right knee complaints, indicated 
diagnoses of rheumatoid arthritis.  Thus, the knee complaints 
reflected therein were systemic in origin and were not shown 
to relate to any traumatic injury sustained in service.  

The evidence of record does not include any competent opinion 
finding that the appellant's current right knee disability 
was causally related to any documented injury sustained 
during ACDUTRA or INACDUTRA.  In fact, the VA examiner in 
September 2006 found otherwise.  Indeed, he concluded that 
the current right knee injury most likely resulted from 
hemophilia, which caused bleeding into the appellant's 
joints, known as hemarthrosis.  In reaching this conclusion, 
the VA examiner was heavily persuaded by the fact that the 
physician who performed the appellant's right knee surgery 
listed the preoperative and postoperative diagnoses as 
"hemophilic arthropathy."  The VA examiner also noted the 
appellant's history of rheumatoid arthritis as another 
complicating factor preventing him from finding a nexus 
between present disability and in-service injury.  
Additionally, he pointed out that x-rays taken in 1990 were 
not consistent with residuals of traumatic injury.  Finally, 
the fact that the appellant also had severe left knee 
arthritis, in the absence of evidence or contentions of left 
knee trauma, further suggested that a systemic disease such 
as rheumatoid arthritis or hemophilia was responsible for the 
current symptomatology.  

The VA examiner's opinion in September 2006 was offered 
following a review of the claims folder, and after a thorough 
objective examination.  Moreover, it was accompanied by an 
in-depth rationale and discussion.  For these reasons, it is 
found to be highly probative.  Moreover, the record contains 
no contrary opinions.  The appellant herself holds such a 
belief, but she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the appellant's current right knee disability was incurred in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


